United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2074
Issued: January 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from the July 17, 2007 merit decision
of the Office of Workers’ Compensation Programs, which denied an increased schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
appellant’s claim.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment of his
right lower extremity.
FACTUAL HISTORY
On March 13, 2003 appellant, then a 48-year-old mail handler, sustained a right knee
injury in the performance of duty: “Got off jitney to hook up [an all-purpose container] and felt
pain in right knee.” The Office accepted his claim for right knee strain and dislocation. It later
accepted a medial meniscal tear on the right and authorized a partial medial meniscectomy,
which was performed on December 8, 2004 by Dr. Joseph E. Buran, an orthopedic surgeon.

On December 2, 2005 the Office issued a schedule award for a 10 percent permanent
impairment of the lower extremity.1 This was based on Dr. Buran’s findings on range of motion.
On the prior appeal,2 the Board found that appellant failed to establish that he had more
than a 10 percent impairment of his right lower extremity. The Board noted that a diagnosisbased estimate for the partial medial meniscectomy could not be combined with impairment due
to loss of motion.3 The facts of this case as set forth in the Board’s prior decision are hereby
incorporated by reference.
Appellant claimed an increased schedule award. He submitted the August 11, 2006
report of Dr. William S. Beckett, an internist, who noted a deformity of the right knee compared
to the left. Dr. Beckett reported reduced flexion on the right to 90 degrees. Appellant was able
to fully extend on standing but had pain extending his knee when sitting. Dr. Beckett reported:
“Using the American Medical Association [Guides] [to] the [E]valuation of
[P]ermanent [I]mpairment, [appellant] has a permanent partial disability of the
right knee, which includes two components. There is a moderate 20 percent
permanent … disability of the right lower extremity due to ankylosis in varus and
a 15 percent permanent … disability of the right lower extremity due to loss of
flexion.
“Total of these is a 35 percent permanent … disability of the right lower
extremity.”
In a supplemental report dated January 8, 2007, Dr. Beckett stated: “With regards to his
moderate 20 percent permanent … disability of the right lower extremity due to ankylosis in
varus, using the [fifth] [e]dition A.M.A., [Guides] (page 537), the actual measurement is [six]
degrees varus.”
On July 7, 2007 an Office medical adviser reviewed Dr. Beckett’s August 11, 2006
findings. The medical adviser explained that flexion to 90 degrees represented a 10 percent
impairment. The medical adviser also noted that Dr. Beckett used a chart for ankylosis, which
was inappropriate because appellant could flex and extend his knee, so it was not ankylosed.
In a decision dated July 17, 2007, the Office denied appellant’s claim for an increased
schedule award. Based on the review by the Office medical adviser, the Office found that
Dr. Beckett’s report did not demonstrate an increased impairment.

1

The Office misidentified the impairment as belonging to the left lower extremity.

2

Docket No. 06-526 (issued May 1, 2006).

3

As the diagnosis-based estimate was only two percent, the Office properly based its schedule award on the
larger impairment from loss of motion.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
ANALYSIS
Table 17-10, page 537 of the A.M.A., Guides shows that flexion to 90 degrees represents
a 10 percent “mild” impairment of the lower extremity, not 15 percent as Dr. Beckett, the
internist, reported. This finding alone does not establish that appellant has greater impairment
than previously award.6
The Office medical adviser discounted Dr. Beckett’s 20 percent estimate for varus
deformity because he originally reported on August 11, 2006 that the knee was ankylosed in
varus and there was simply no evidence of ankylosis.
In a January 8, 2007 supplemental report, Dr. Beckett clarified that he was using Table
17-10, page 537 of the A.M.A., Guides. He reported that the actual measurement was six
degrees varus. According to Table 17-10, six degrees of varus represents a 20 percent
“moderate” impairment of the lower extremity. The Board notes, however, that this has nothing
to do with ankylosis or a frozen joint. The impairment is a due to a knee that bends inward at an
abnormal angle, a “knock-knee.” The Board also notes that Dr. Buran, the orthopedic surgeon,
reported a varus deformity when he examined appellant on July 29, 2005, but he did not measure
it.
The Board finds that Dr. Beckett’s supplemental report establishes that appellant has a
20 percent permanent impairment of the right lower extremity due to varus deformity. The
Board will set aside the Office’s July 17, 2007 decision and will remand the case for payment of
appropriate schedule compensation.
CONCLUSION
The Board finds that appellant has more than a 10 percent permanent impairment of his
right lower extremity. Appellant is entitled to an increased schedule award.

4
5

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

6

Dr. Beckett reported no impairment due to loss of extension.

3

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

